‘   ‘




                                               NET         GENERAL.




                                            June 29, 1953


        Mrs. B. B. Sapp, Director                   Opinion        No. S-58.
        Teacher Retirement   System
        Austin, Texas                               Re:     Authority of Teacher Re-
                                                            tirement System to pool all
                                                            assets of all funds of the
                                                            System for investment pur,-
        Bear   Mrs.   Sapp:                                 poses.

                         You have requested our opinion as to whether the Teacher
        Retirement     System may pool all of the assets of the various funds of
        the System    for Investment purposes.

                        Article   2922-l   of Vernon’s     Civil   Statutes    provides   in part
        as follows:

                        “All of the assets of the Retirement   System shall
               be credited according to the purpose for which they are
               held to one (1) of seven (7) funds, namely, the Teacher
               Saving Fund, the State Membership       Accumulation   Fund,
               the Membership     Annuity Reserve    Fund, the Prior-Service
               Annuity Reserve     Fund, the Interest Fund, the Permanent
               Retirement    Fund, and the Expense Fund.”

                        Article   4363, V.C.S.,   requires     that:

                        “The Comptroller   shall keep appropriate   accounts
               by funds, showing a short description    of the essential  fea-
               tures of each, of each bond, or of each purchase     of similar
               or like bonds, or other securities   purchased   by and belong-
               ing to the permanent   school and other funds of the State;
               . . . He shall also keep controlling   or total accounts of
               such bonds or other securities,    which accounts shall be
               kept with respect to the total amount of bonds or other se-
               curities belonging to each separate fund.”

                        Article   4364, V.C.S.,   enacts     the following      requirements,
Mrs.    B. B. Sapp,   Director,   page 2 (S-58)




among    others:

                 ‘3. . e . The following accounts shall be kept
        in the General Ledger:      State Treasurer   Cash Account,
        State Treasurer      Bond Account, State Treasurer    Securi-
        ties in Trust, Warrants     Payable,  Departmental   Suspense.,
        General    Land Office Suspense, Securities    in Trust Fund
        Accounts Showing Net Balances,       separate account for
        each fund, Fund Accounts for Bonds Owned, separate ac-
        count for each fund, or other accounts as may be found
        necessary.     . . .

                 “Accounts shall be kept for funds, a separate ac-
        count for each fund, which shall be credited with deposit
        warrants   and charged with pay warrants    issued:    Balances
        of such accounts shall represent   balances    in the funds af-
        ter taking into consideration all warrants    issued.   Accounts
        shall also be kept showing the bonds or securities      owned by
        each fund.”

              Article  2922-1, first above mentioned, creates         seven sep-
arate funds within the Teacher Retirement         System.  Subsequent provi-
sions of such article,  providing   for transfers    from certain of such funds
to others, contemplate   preservation    of their several   identities, which
obviously would be necessary      in the administration   of the System.

              Since they are separate funds, the last two above mentioned
articles, 4363 and 4364, require  separate accounts be kept for each fund
of bonds and other securities  owned by each respective  fund.

                 Therefore, it is the opinion of this office that the Teacher
Retirement     System cannot pool all of the assets of the various funds of
the system    for investment purposes.

                                  SUMMARY

                The Teacher Retirement     System cannot pool all
        of the assets of all funds of the System for investment
Mrs.    8. B. Sapp, Director,      pag,e 3 (S-58)




        purposes    under    Article   2922-1,   V.C.S.

APPROVED:                                        Yours    very   truly,

Rudy G. Rice                                JOHN BEN SHEPPERD
State Affairs      mvisiOn                    Attorney General

Willis E. Gresham
Reviewer

Burnell Waldrep
Executive Assistant                                       Assistant

John Ben Shepperd
Attorney GeneraI

JA:da